DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 3-22 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 2 recites “to donor material remaining”. It is unclear if this donor material is the same donor material as was recited in Claims 13 and 1, or a different donor material. Therefore the claim is indefinite. Dependent Claim 15 is indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recites “to the donor material remaining”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 10,883,136 B2, hereinafter “Kwon”).
Regarding Claim 3, Kwon discloses a method of transferring donor material by laser induced forward transfer (albeit not referred to by this name), the steps comprising attaching clusters (dots) of different kinds of biochemical molecules (donor material) on a surface of a microarray substrate (target substrate) in individual spot units and providing the target substrate with individual spots regularly arranged (patterned) thereon (C4 L25-34; Figs. 1,2). Figure 2 depicts general arrangement along parallel lines (Fig. 2). A piece of location information of a desired dot of donor material is obtained and provided to a control device (C7 L23-35). An extraction tool such as a device capable of applying energy in a non-contact manner, such as a laser, may be combined with movable equipment to provide mobility to the substrate, the laser, and a microwell array (workpiece) (C7 L47-59). Figure 4 depicts the substrate on a motorized XY stage, the laser lens on a motorized Z stage, and the workpiece on a motorized XYZ stage (Fig. 4). Figure 1 discloses the laser is located to the correct position by using the location information (Fig. 1). Radiation pressure ejection is performed through pulse laser irradiation (laser induced forward transfer), wherein a portion of the target substrate is isolated and fragments of the isolated dot of donor material proceed in an opposite direction of the target substrate (C7 L60-67; C8 L1-14; Fig. 2). Figure 2 depicts donor material is transferred to the workpiece by passing the laser beam through the target substrate and onto the discrete separated dots arranged on the surface of the target substrate (Fig. 2). 
Regarding Claim 9, the limitations of Claim 3 from which Claim 9 depends are disclosed by Kwon as discussed above. Figure 2 depicts passing the laser beam through the target substrate includes focusing the laser beam on an area of the target substrate larger than the discrete separated dot to be ejected towards the workpiece (Fig. 2). 
Regarding Claim 12, the limitations of Claim 3 from which Claim 12 depends are disclosed by Kwon as discussed above. Kwon further discloses a regular hexagon arrangement of the discrete separated dots of the donor materials (C4 L58-62).  


Claims 3, 10, and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Jager et al. (US 2014/0160452 A1, hereinafter “De Jager”).
Regarding Claim 3, De Jager discloses laser induced forward transfer (LIFT) apparatus and a LIFT method for depositing donor material in a pattern on a surface of a substrate (workpiece), the method comprising providing one or more donor structures (first and second target substrate plates, 208) comprising substantially transparent laser supports (202) and a donor material layer (target substrate, 204) (¶0147; ¶0161), pulsing a laser one or more times at a deposition area (exposure station, unnumbered), passing the laser beam through the target substrate and onto the discrete separated dots to cause the transfer of the donor material from the first target substrate plate to the workpiece in a portion of the pattern with the target substrate and or the workpiece moving relative to each other (¶0008; ¶¶0147-0149). Figure 38 depicts the target features of the workpiece generally being aligned with a grid pattern (Fig. 38). 
Regarding Claim 10, the limitations of Claim 3 from which Claim 10 depends are disclosed by De Jager as discussed above. Figures 32, 33 depict the pattern of discrete separated dots is formed within recesses in the surface of the target substrate. 
Regarding Claims 13-15, the limitations of Claim 3 from which Claims 13-15 depend are disclosed by De Jager as discussed above. De Jager further discloses refreshing (replenishing) the De Jager further discloses the target substrate plate may comprise a patterned material (202) over which the donor material layer (204) is applied (¶0196; ¶0199; Figs. 32,33(a)(b)(c)). De Jager further discloses depositing additional donor material to the holes left in the target substrate plate after the previous exposure from which the donor material was transferred from the target substrate plate, then reflowing the donor material to fill the holes in order to regenerate the donor material of the target substrate plate (¶0178). De Jager further discloses replenishing of the target substrate plate may be accomplished by smoothing (scraping) or applying a paste or liquid on the target substrate plate to fill the holes previously generated, and may be mechanically spread (scraped) over the target substrate plate with, for example, a doctor blade (¶0180). 
Regarding Claims 16-17, the limitations of Claim 3 from which Claims 16-17 depend are disclosed by De Jager as discussed above. De Jager further discloses refreshing (replenishing) the second target substrate plate with the donor material after it had earlier had the donor material transferred from it, and a new layer of the donor material may be applied to the “used” second target substrate plate off-line at a regeneration module (replenishing station, 308), and a used portion of target substrate plate in unitary loop configuration may be regenerated as another portion of the target substrate plate loop is used for deposition, thus replenishing is concurrent with pulsing (¶0161; ¶0172), causing a conveyor system to transport a “fresh” second target substrate plate from the regeneration module to the exposure station (¶0172), and pulsing the laser one or more times at the exposure station to cause the transfer of the donor material from the “fresh” second target substrate plate to the workpiece in a portion of the pattern (¶0008; ¶¶0147-0149).
Regarding Claim 18, the limitations of Claim 3 from which Claim 18 depends are disclosed by De Jager as discussed above. De Jager discloses the donor structure (208) may be in the form of a flexible membrane that can be, for example, rolled, and a drive roller (300) may be provided to pull the donor structure from, for example, a collection roller (302) or another drive roller (¶0163; Fig. 27). Thus, the target substrate is formed as a continuous belt. 
Regarding Claims 19-20, the limitations of Claim 13 from which Claims 19-20 depend are disclosed by De Jager as discussed above. De Jager further discloses refreshing (replenishing) the 
Regarding Claims 21-22, the limitations of Claim 19 from which Claims 21-22 depend are disclosed by De Jager as discussed above. De Jager further discloses forming the plurality of discrete and sparated dots of the additional donor material on the target substrate includes LIFT or jetting (¶0195, ¶0199). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 10,883,136 B2, hereinafter “Kwon”). 
Regarding Claims 6-8 and 11, the limitations of Claim 3 from which Claims 6-8 and 11 depend are disclosed by Kwon as discussed above. Kwon further discloses the donor material may comprise different materials and different amounts and such is depicted in Figure 2 (C6 L27-61; Fig. 2), dots of different sizes, different shapes, different thicknesses that vary by at least 20% (for instance, compare thickness of molecule to thickness of cell) are implicit. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claim 4 is indicated as having allowable subject matter because the recited limitations for the target substrate and the workpiece, during the relative movement, the target substrate and/or the workpiece are oriented relative to each other such that the parallel lines are askew to the grid pattern, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claim 5 is indicated as having allowable subject matter at least because it depends from an indicated-allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743